DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 03/04/2020.
	Currently, claims 1-20 are examined as below.
Claim Objections
Claim 9 is objected to because of the following informalities: 
	Regarding claim 9, in line 1, “The semiconductor package as claimed in claim 8” should read “The semiconductor device package as claimed in claim 8” to make the subject matter of claims consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 15 and claim 16 are indefinite, because the term "about" in each claims 15 and 16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
Note the dependent claims 16-20 necessarily inherit the indefiniteness of the claims on which they depend.

I. Prior-art rejections based on Ueno
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0375001 A1 to Ueno et al. (“Ueno”).

    PNG
    media_image1.png
    443
    516
    media_image1.png
    Greyscale

Regarding independent claim 1, Ueno in Figs. 34 teaches a semiconductor device package 101H (¶ 384, light source device 101H), comprising: 
a light-emitting device 4 (¶ 104, wavelength conversion component 4 generating and emitting light) having a light-emitting surface 4 (the entire light emitting component 4 including its top and side surfaces must be able to emit light); 
a diffuser structure 9 (Fig. 34 & ¶ 361, transparent cover component 9 as a reflective component breaking up and distributing light emitted from the component 4 by reflection1 i.e., diffuser structure) above the light-emitting surface 4 of the light-emitting device 4; 

a second optical sensor 307 (¶ 385, photodetector 307) disposed below the diffuser structure 9, the second optical sensor 307 being configured to detect a second reflected light reflected by the diffuser structure 9 (Fig. 34 & ¶ 385).
Regarding claim 2, Ueno in Fig. 34 further teaches the first optical sensor 7 is configured to detect a first light intensity of the first reflected light (Fig. 34, ¶ 385, ¶ 116 & ¶ 128, photodetector 7 receives and detects amount of light (i.e., light intensity)), and the second optical sensor 307 is configured to detect a second light intensity of the second reflected light (Fig. 34, ¶ 385, ¶ 116 & ¶ 128, photodetector 307, being a photodetector, also receives and detects amount of light (i.e., light intensity)).
Regarding claim 3, Ueno in Figs. 34-35 further teaches a processing unit 140 (Fig. 35 & ¶ 386, controller 140) coupled to the first optical sensor 7 and the second optical sensor 307 (Fig. 35 & ¶ 386), wherein 
the processing unit 140 is configured to generate a first relative change in light intensity according to the first light intensity of the first reflected light and a second relative change in light intensity according to the second light intensity of the second reflected light (¶ 386 & ¶ 30); and 
the processing unit 140 is configured to determine whether the first relative change in light intensity and the second relative change in light intensity meet a predetermined criterion 
Regarding claim 4, Ueno in Fig. 34 further teaches the light-emitting surface 4 of the light-emitting device 4 has a first side (Fig. 34, top side) and a second side (Fig. 34, left or right side) angled with the first side, the first optical sensor 7 is disposed adjacent to (i.e., nearby or close by) the first side of the light-emitting surface 4, and the second optical sensor 307 is disposed adjacent to (i.e., nearby or close by) the second side of the light-emitting surface 4.
Regarding claim 5, Ueno in Fig. 34 further teaches a length of the first side (Fig. 34, top side) of the light-emitting surface 4 is greater than a length of the second side (Fig. 34, left or right side) of the light-emitting surface 4.
Regarding claim 6, Ueno in Fig. 34 further teaches the light-emitting device 4 comprises a surface light-emitting laser element 4 (¶ 104, wavelength conversion component 4 is formed on a surface and generates and emits light of device 1, which emits laser light (¶ 106). This makes the component 4 a surface light-emitting laser element).
Regarding independent claim 8, Ueno in Fig. 34 teaches a semiconductor device package 101H (¶ 384, light source device 101H), comprising: 
a light-emitting device 4 (¶ 104, wavelength conversion component 4 generating and emitting light) having a light-emitting surface (the entire light emitting component 4 including its top and side surfaces must be able to emit light), wherein the light-emitting surface of the light-emitting device 4 has a first side (Fig. 34, top side) and a second side (Fig. 34, left or right side) angled with the first side (Fig. 34), and a length of the first side of the light-emitting surface is greater than a length of the second side of the light-emitting surface (Fig. 34); 
2 i.e., diffuser structure) above the light-emitting surface of the light-emitting device 4; and 
an optical sensor 7 (¶ 385, photodetector 7) disposed below the diffuser structure 9 and adjacent to (i.e., nearby or close by) the first side of the light-emitting surface, the optical sensor 7 being configured to detect a reflected light reflected by the diffuser structure 9 (Fig. 34 & ¶ 362).
Regarding claim 13, Ueno in Fig. 34 further teaches a housing structure (Fig. 34, the structure surrounds and accommodates components 1, 3, 4, 7 and 307), wherein the diffuser structure 9 is disposed on the housing structure, and the housing structure and the diffuser structure 9 define an enclosing space (Fig. 34) to accommodate the light-emitting device 4 and the optical sensor 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of US 2016/0320615 A1 to Nakamura et al. (“Nakamura”).
Regarding claim 7, Ueno in Fig. 34 teaches the diffuser structure 9 comprises a first surface (Fig. 34) facing the light-emitting surface 4 of the light-emitting device 4, in which the light-emitting surface 4 of the light-emitting device 4 is a light source.
	However, Ueno does not explicitly disclose the diffuser structure comprises a microstructure on the first surface facing the light source.
	Nakamura recognizes a need for improving light utilization efficiency and brightness (¶ 234 & ¶ 294). Nakamura satisfies the need by adding a diffusion structure (¶ 83), which is a micro-convex lens structure 802 having micro-convex lenses 801 on a side of the structure 802 (Figs. 2A-2B & ¶ 95) facing a light beam 803 (i.e., light source).
.
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno.
Regarding claim 9, Ueno in Fig. 34 does not explicitly disclose a temperature sensor disposed below the diffuser structure, the temperature sensor being configured to detect a temperature of the semiconductor device package.
Ueno recognizes a need for accurately detecting abnormal deterioration of the wavelength conversion element in consideration of temperature dependency of light emission of the semiconductor light emitting device (¶ 29). Ueno satisfies the need by adding a temperature detection element 42 (i.e., temperatures sensor; ¶ 279 and Figs. 18, 21, 23 & 25) under a transparent cover component 9 (i.e., diffuser structure; Fig. 18 & ¶ 284) or a reflective component 23 (i.e., diffuser structure; ¶ 306 and Figs. 21, 23 & 25).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the semiconductor package taught by Ueno’s embodiment of Fig. 34 with the temperature sensor taught by Ueno’s embodiment of Figs. 18, 21, 23 and 25, so as to accurately detect abnormal deterioration of the wavelength conversion element.
Regarding claim 10, Ueno in Figs. 34, 18-19, 21, 23 and 25 further teaches a processing unit 140 (Fig. 35 & ¶ 386, controller 140) coupled to the optical sensor 7 and the temperature sensor 42 (Fig. 19 & ¶ 289), wherein 

the processing unit 140 is configured to determine whether the relative change in light intensity (¶ 386, ¶ 221 & ¶ 7 disclose the function of the controller includes determining the amount of the received light (i.e., light intensity) meets a predetermined value) and the relative change in temperature meet a predetermined criterion or not (¶ 303, determining the temperature obtained from the element 42 meets a predetermined temperature).
Regarding claim 11, Ueno in Figs. 34, 18-19, 21, 23 and 25 further teaches the light-emitting device 4 comprises a surface light-emitting laser element 4 (¶ 104, wavelength conversion component 4 is formed on a surface and generates and emits light of device 1, which emits laser light (¶ 106). This makes the component 4 a surface light-emitting laser element), and the temperature sensor 42 comprises a thermistor (Fig. 19 & ¶ 281).
Regarding claim 14, Ueno in Fig. 34 teaches the optical sensor 7 and a base layer of the housing structure, wherein the light-emitting device 4 directly contacts the base layer of the housing structure (Fig. 34).
However, Ueno in Fig. 34 does not explicitly disclose an elevating layer disposed between the optical sensor and the base layer of the housing structure.
Ueno recognizes a need for making electrical connection between components in the light source device (¶ 116). Ueno satisfies the need by adding a second wiring board 31 (¶ 116, Figs. 1 & 31) between a photodetector 7 and a housing structure (Figs. 1 & 31) to connect the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the semiconductor package taught by Ueno’s embodiment of Fig. 34 with the wiring board taught by Ueno’s embodiments of Figs. 1 and 31, so as to form electrical connection between components in the light source device.

II. Prior-art rejections based on Kondo
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0006268 A1 to Kondo et al. (“Kondo”).

    PNG
    media_image2.png
    612
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    602
    505
    media_image3.png
    Greyscale

Regarding independent claim 15, Kondo in Figs. 3A-3B and 8A-8B teaches a semiconductor device package 3 (¶ 52, optical device 3), comprising: 
a light-emitting device 10, 20 (¶ 54, proximity detection light-emitting element array 10 & 3D shape measurement light-emitting element array 20); 
a diffuser structure 30 (¶ 56, diffusion plate 30) above the light-emitting device 10, 20, wherein a light emitted by the light-emitting device 10, 20 and reflected by the diffuser structure 30 (¶ 59. Diffusion plate 30 breaks up and distributes light by reflection3. In other 
an optical sensor 40 (¶ 59, light amount monitoring light-receiving element 40) disposed in the second region 30B (Figs. 3B & 8B) of the luminous intensity pattern, the optical sensor 40 being configured to detect a reflected light reflected by the diffuser structure 30 (¶ 59).
Kondo does not disclose the second region having a light intensity that is about 10% to about 30% of the maximum light intensity of the first region. 
However, Kondo teaches a general condition in which the second region 30B (Figs. 8A-8B & ¶ 106, second region 30B) having a light intensity that is smaller than the maximum light intensity of the first region 30A (Fig. 8B & ¶ 106-¶ 107).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Kondo teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the second region having a light intensity that is about 10% to about 30% of the maximum light intensity of unexpected results that are different in kind and not different in degree, said general conditions taught by Kondo renders claim 15 obvious.
Regarding claim 16, Kondo does not explicitly disclose the light intensity of the second region is about 15% to about 25% of the maximum light intensity of the first region.
However, Kondo teaches a general condition in which the second region 30B (Figs. 8A-8B & ¶ 106, second region 30B) having a light intensity that is smaller than the maximum light intensity of the first region 30A (Fig. 8B & ¶ 106-¶ 107; see also the rejection of claim 15 as noted above).     
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Kondo teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of the light intensity of the second region is about 15% to about 25% of the maximum light intensity of the first region produce unexpected results that are different in kind and not different in degree, said general conditions taught by Kondo renders claim 16 obvious.
Regarding claim 17, Kondo in Figs. 2 and 3A-3B further teaches a processing unit 8 (¶ 60, control unit 8) coupled to the optical sensor 40 (Fig. 2 & ¶ 60), wherein 
the processing unit 8 is configured to generate a relative change in light intensity according to a light intensity of the reflected light (¶ 60-¶ 62); and 

Regarding claim 18, Kondo in Fig. 3A teaches the second region 30B of the luminous intensity pattern surrounds the first region 30A of the luminous intensity pattern.
Kondo does not explicitly disclose the second region of the luminous intensity pattern has a circular ring shape.
However, there are three known options of forming the second region of the luminous intensity pattern:  (1) form the second region with a rectangular planar shape (2) form the second region with a circular ring shape and (3) form the second region with a polygonal shape. With either option of (1), (2) or (3), the second region of the luminous intensity pattern is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the second region with a circular ring shape as an obvious matter of design choice between three known options as described above with a reasonable expectation of success of providing a second region of a luminous intensity pattern surrounding a first region of a luminous intensity pattern (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0006268 A1 to Kondo et al. (“Kondo”) in view of US 2016/0320615 A1 to Nakamura et al. (“Nakamura”).
Regarding claim 19, Kondo in Figs. 3A-3B and 8A-8B teaches the light-emitting device 10, 20 comprises a surface light-emitting laser element VCSEL-A, VCSEL-B (¶ 63, vertical cavity surface emitting laser elements VCSEL-A & VCSEL-B), and the diffuser structure 30 comprises a first surface (Fig. 3B & 8B) facing the light-emitting surface 10, 20 of the light-emitting device 10, 20.
	However, Kondo does not explicitly disclose the diffuser structure comprises a micro lens array on a first surface facing the light-emitting surface of the light-emitting device.
Nakamura recognizes a need for improving light utilization efficiency and brightness (¶ 234 & ¶ 294). Nakamura satisfies the need by adding a diffusion structure (¶ 83), which is a micro-convex lens structure 802 having micro-convex lenses 801 (i.e., micro lens array) on a side of the structure 802 (Figs. 2A-2B & ¶ 95) facing a light beam 803 (i.e., light source).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the diffuser structure taught by Kondo with the micro-convex lens structure taught by Nakamura, so as to improve light utilization efficiency and brightness.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the diffuser structure comprises a micro lens array on a first surface facing the light-emitting surface of the light-emitting device and a convex lens on a second surface opposite to the first surface.
Claim 20 is rejected.
Claim 20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
	Claim 20 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein the diffuser structure further comprises a convex lens on a second surface opposite to the first surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2018/0347797 A1 to Nicholas et al. relates to an LED sensor having a first LED emitting light, a second LED absorbing and detecting light and a third LED absorbing and detecting light. The LEDs are encased by a material layer which reflects and diffuses light.
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                    

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                         

                                                                                                                                                                   

	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Diffuse.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/diffuse. Accessed 9 Feb. 2022.
        2 “Diffuse.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/diffuse. Accessed 9 Feb. 2022.
        3 “Diffuse.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/diffuse. Accessed 9 Feb. 2022.